ITEMID: 001-101252
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF EWALD v. GERMANY
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial (Article 6 - Civil proceedings;Article 6-1 - Reasonable time)
JUDGES: Ganna Yudkivska;Isabelle Berro-Lefèvre;Mark Villiger
TEXT: 5. The applicant was born in 1957 and lives in Zweibrücken.
6. On 24 February 2000 she suffered a heart attack. With regard to her treatment before and after this incident she accused her family practitioner of medical malpractice.
7. At the beginning of February 2002, after having been granted legal aid, the applicant lodged a claim of medical malpractice against her family practitioner with the Zweibrücken Regional Court.
8. On 3 April 2002 the Regional Court ordered an expert report and on 31 May 2002 appointed the expert. By letter of 28 June 2002 the expert informed the court that due to illness he was unable to take up his work. On 21 August 2002 the court appointed a new expert who had been recommended by the medical association in late July.
9. On 7 January, 4 and 21 February 2003 the court enquired about the report but did not receive an answer. On 15 April 2003 it ordered the expert to submit his report until 30 May 2003 on pain of a fine of 250 EUR. On 8 July 2003 the court again requested, to no avail, information from the expert as to the current state of affairs.
10. On 13 February 2004 the court ordered the expert to return the files by 27 February 2004. On 20 April 2004, after it had received no response from the expert, the court once more ordered the return of the files. On 28 May 2004 the court unsuccessfully tried to contact the expert by telephone. On 15 June 2004 the court again ordered the return of the files, setting a deadline of 15 July 2004 and threatening to forward the case to the Office of the Public Prosecutor. On 22 October 2004 the parties were informed that the matter had been handed over to the Regional Court’s president for further action. On 28 October 2004 the court imposed on the expert all costs caused by his refusal to draw up the report and return the files. On 4 November 2004 the court notified the parties that the delivery of the files was now to be enforced. On 16 December 2004 the parties were informed that in the meantime the files had been returned to the court.
11. On 28 June and 7 December 2005 the court held two hearings, in the course of which it heard eight witnesses.
12. On 12 January 2006, after the single judge had referred the case to the chamber, a new expert report was ordered, to be submitted at the latest on 15 May 2006. On the same day the court also scheduled an oral hearing for 27 June 2006. On 7 May 2006 the expert submitted his report. On 12 June 2006 the court ordered a supplement to the report and rescheduled the hearing for 5 December 2006. On 4 December 2006 this hearing was cancelled.
13. On 27 August 2007 a new hearing was scheduled for 8 January 2008. Upon request of defendant’s counsel the hearing was subsequently rescheduled for 19 February 2008.
14. On 14 February 2008 the oral hearing was postponed until 4 March 2008. On 1 April 2008 the applicant applied for an amendment of the transcript of this hearing. The application was dismissed on 22 April 2008. On 9 May 2008 the court ordered another expert report. On 21 August 2008 the expert submitted his report. On 9 December 2008 the court held another hearing.
15. On 9 February 2009 the Regional Court dismissed the applicant’s claim. The judgment was served on 26 February 2009.
16. On 20 March 2009 the applicant lodged an appeal. After it had informed the applicant that her appeal was inadmissible, because it had not been filed by a lawyer, the Court of Appeal dismissed the appeal on 26 June 2009.
17. On 8 January 2002 the applicant pressed criminal charges against her family practitioner. On 15 January 2002 the proceedings were suspended pending the outcome of the civil proceedings. On 4 September 2006 the proceedings were discontinued in view of the death of the family practitioner.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
